Citation Nr: 1520220	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and October 1986 to August 1992, to include additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran underwent a VA spine examination in January 2013 and the examiner opined against a finding of a relationship between the Veteran's current lumbar spine condition and service.  However, the Board finds that the January 2013 VA examiner's opinion is inadequate for rating purposes.  Specifically, the examiner did not account for the Veteran's competent lay statements regarding onset of a lumbar spine condition in 1981 while moving ammunition, and the recurrence of symptoms since that time.  Further, the Veteran submitted a statement from a fellow service member who served with him from 1988 to September 1990 that indicates that the Veteran complained of back pain and sought treatment in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  Because it remains unclear to the Board whether the Veteran's current lumbar spine disability is related to his service, another VA examination and opinion is necessary in order to fairly decide the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA spinal examination to determine the etiology of his lumbar spine disability.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is specifically requested to:

Identify all lumbar spine disabilities found to be present, and noting the Veteran's in-service and post-service history, state whether it is at least as likely as not that any diagnosed lumbar spine disability is related to or had its onset in service.

For purposes of the examination, please consider the lay statements of in-service symptomatology and ongoing back problems since the 1981 injury to be competent.  

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

